Citation Nr: 1516381	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to VA death benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant and her Cousin


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The decedent appears to have served in the Merchant Marine from March 1982 to July 1997.  He died in August 1997.  The Appellant was his spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, the Republic of the Philippines.

In a letter dated May 2014 and in a later undated letter, the Appellant has claimed clear and unmistakable error (CUE). In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications) the Court stated that to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  The Appellant has not specified a rating action or specific error that would warrant a finding of CUE.  Simply to claim CUE can never rise to the stringent definition of CUE. Id.

The Board remanded the Appellant's case in October 2014 so that she could be afforded a Board hearing.  The Appellant's Travel Board hearing took place in February 2015.  The transcript is of record for this proceeding.


FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, the RO denied entitlement to VA death benefits.

2.  The additional evidence received since the June 2004 rating decision denying the Appellant's claim does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying entitlement to VA death benefits became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2.  The additional evidence received since the June 2004 rating decision is not new and material, and the claim for entitlement to VA death benefits is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Although the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for, among other things, notice and assistance to claimants under certain circumstances, when the law is dispositive as in the instant claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 2-2004.

Regulations and Analysis

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7. 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24). 

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (Nov. 23, 1977), the service of certain groups who rendered service to the Armed Forces of the United States shall be considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs" if the Secretary of Defense designates the group for such consideration based upon the factors listed in the statute.  Pursuant to that statute, the Secretary of Defense promulgated regulations establishing detailed criteria by which to determine whether a group qualifies for consideration as active duty under the Public Law, and delegating to the Secretary of the Air Force the power to determine whether specific groups so qualify.  In accordance therewith, the Secretary of the Air Force determined that the service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members aboard US Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941, to August 15, 1945, will be considered active duty. See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (2014) (certifying as "active military service" the service of American Merchant Marines in Oceangoing Service during the period from December 7, 1941, to August 15, 1945); Pacheco v. West, 12 Vet. App. 36, 37 (1998). 

Under 38 C.F.R. § 3.7, active military service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945. 38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.

A June 2004 rating decision denied a claim of entitlement to VA death benefits.  The Appellant did not appeal that determination.  She subsequently sought to reopen the claim, and this request was denied in June 2011.  

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Appellant's initial claim of entitlement to VA death benefits was denied in an unappealed June 2004 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that her deceased spouse's service qualified the Appellant for VA death benefits.  

The evidence of record at the time of the June 2004 decision included certified Certificates of Discharge from the U.S. Department of Homeland Security as well as the Appellant's contentions and information concerning commercial ships that the her husband served aboard.

The pertinent evidence added to the record since the December 2004 rating decision consists of additional documents to include the autopsy report, an investigation report of the Appellant's spouse's death, a Federal Circuit opinion which indicates that the Appellant sued the Office of Personnel Management for benefits from the United States government, correspondence with various government agencies concerning obtaining a DD 214, e-mails from the Appellant to various government agencies, copies of receipts, bills and promissory notes, information concerning the Appellant's hearings and other court dealings, information printed from the internet about various federal government agencies as well as the Merchant Marine, ship operation plans, information concerning the commercial ships that the Appellant's spouse served on, hearing testimony, an informal conference report and various correspondence from the Appellant to the AOJ.  There are also various other documents created by the U.S. government with information concerning VA benefits, the National Defense Reserve Fleet, the process to obtain DD 214s, and information about the Maritime Administration.

The objective evidence received since the last final rating decision does not indicate that the Appellant's spouse had service which would qualify her for death benefits.  Indeed, none of the evidence received since the last final denial contains information which would allow her such benefits.  In fact, many of the documents establish that only Merchant Marine service during WWII would allow the Appellant the benefits which she seeks.  Moreover, the autopsy report and post-death investigation findings indicate that the Appellant's spouse died of a heroin overdose and that his employment had been terminated just prior to his death because he was drinking and the ship had left without him.  However, the Appellant's spouse's status with the Merchant Marine at the time of his death is irrelevant as the only Merchant Marine service which would entitle her to death benefits would have had to have taken place during WWII, prior to the Appellant's spouse's birth.

Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Appellant's claim and does not raise a reasonable possibility of substantiating her claim.  The Board feels compelled to point out at this juncture that the regulations concerning Merchant Marine service would have to be changed in order for the Appellant to receive VA benefits based on her spouse's service.  Therefore, the Board finds that new and material evidence has not been received and the claim for entitlement to VA death benefits is not reopened.



ORDER

New and material evidence not having been received, the application to reopen the previous determination regarding the claim for entitlement to VA death benefits is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


